Citation Nr: 0108948	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  96-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of the right knee for the period 
prior to May 30, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of the right knee for the period 
beginning on October 1, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied entitlement to an 
evaluation in excess of 10 percent for the veteran's right 
knee disorder.  Subsequently, the veteran was granted a 
temporary 100 percent evaluation (under 38 C.F.R. § 4.30 
(2000)) for this disability for the period from May 30 until 
October 1, 1997, and, in an August 1998 rating decision, the 
RO assigned a 20 percent evaluation, effective from October 
1, 1997.  Both the prior 10 percent evaluation, effective 
until May 30, 1997, and the current 20 percent evaluation 
remain at issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to May 30, 1997, the veteran's right knee disorder 
was manifested by mild instability, motion limited from zero 
to 120 degrees, crepitus, and degenerative arthritis.

3.  For the period on and after October 1, 1997, the 
veteran's right knee disorder has been manifested by motion 
limited from 10 to 95 degrees, popping, and degenerative 
arthritis; while instability has not been objectively shown 
on examination, the veteran has continued to complain of 
giving way of the right knee.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of the right knee for the period 
prior to May 30, 1997 have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257-5259 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of the right knee for the period 
beginning on October 1, 1997 have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

3.  The criteria for a separate 10 percent evaluation based 
on degenerative arthritis and pain of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2000); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's appeal and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to this matter.  The 
veteran has been afforded comprehensive examinations on 
several instances during the pendency of his appeal, 
including subsequent to his 1999 right knee surgery, and the 
claims file reflects that the RO has obtained all relevant 
records of medical treatment.  While the claims file includes 
a copy of an August 2000 Social Security Administration 
decision, this decision makes no references to pertinent 
medical records in addition to those currently included in 
the claims file.  Moreover, in the April 1996 Statement of 
the Case and the June 2000 Supplemental Statement of the 
Case, the RO has informed the veteran of the type of evidence 
needed in order for the benefits sought on appeal to be 
granted.  See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The RO initially granted service connection for a right knee 
disorder in a December 1988 rating decision in light of 
evidence of an in-service injury in 1984 that had aggravated 
a preexisting right knee disorder.  A 10 percent evaluation 
was assigned, effective from March 1988.

During his February 1996 VA orthopedic examination, the 
veteran complained of pain and instability of the right knee.  
The examination revealed positive Lachman's test on the 
right, patellofemoral compression, pain, no swelling, range 
of motion from zero to 130 degrees, and questionable laxity.  
X-rays revealed a staple anterior cruciate ligament.

A May 1996 report from a private facility in Aurora, Illinois 
indicates that the veteran's right knee was productive of 
full extension and flexion to 130 degrees, although there was 
evidence of mild patellofemoral tenderness and lateral 
parapatellar crepitus.  X-rays revealed a staple and screw in 
the right knee, and the examiner opined that the veteran had 
pain secondary to this intraarticular hardware.  Similarly, a 
May 1996 report from a private physician indicates full 
extension of the right knee, but with some discomfort.  X-
rays revealed some narrowing of the lateral joint space and 
some flattening of the lateral condyle, consistent with a 
partial lateral meniscectomy.  In summary, the veteran was 
found to have some subtle arthritic changes and mild 
instability following anterior cruciate ligament 
reconstruction performed ten years earlier.  

The veteran underwent a second VA orthopedic examination in 
December 1996, during which he complained of right knee 
instability and diffuse pain.  The examination revealed 
positive Lachman's test of the right knee and motion from 
zero to 120 degrees.  A magnetic resonance imaging study 
(MRI) of the right knee revealed joint space narrowing.  The 
diagnoses were status post reconstruction and residual 
instability of the right knee and early degenerative joint 
disease, and the examiner indicated that the veteran was a 
possible candidate for revision surgery.

During a third VA orthopedic examination in April 1997, the 
veteran reported continued right knee instability, although 
the examination was primarily focused on the left knee.  X-
rays of the right knee revealed narrowing in the articular 
joint space between the femoropatellar joint on the right 
side and internal fixation for the cruciate ligament tear.  

On May 30, 1997, the veteran underwent a right knee 
arthroscopy, with removal of an intraarticular staple, a 
lateral femoral and tibial chondroplasty, and a lateral 
meniscectomy.  No complications were noted, and, in a July 
1997 rating decision, the RO granted a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30 (2000) for the period from 
May 30 until August 1 in 1997.  In light of an August 1997 VA 
medical report, the RO, in a September 1997 rating decision, 
extended this temporary total evaluation until October 1, 
1997.

In an October 1997 statement, a private examiner noted that 
the veteran's right knee was still unstable and that his 
degenerative arthritis "could still progress."  Further 
surgery was recommended.

An October 1997 VA orthopedic examination revealed full 
extension and flexion to 110 degrees of the right knee, 
without pain.  X-rays revealed minimal degenerative changes 
of the right knee, with internal pinning of an old fracture 
of the tibial tubercle.  

The veteran underwent two private evaluations in November 
1997.  His complaints at that time included right knee pain, 
giving way, popping, and catching, and he indicated a general 
worsening of his right knee disorder since his most recent 
surgery.  Symptoms shown on these evaluations included 
positive Lachman's test of approximately 1+ , anterior drawer 
sign and pivot shift of about 1 to 2+, mild to moderate 
tenderness in the medial aspect of the patella, mild to 
moderate crepitation with range of motion, and stability to 
varus and valgus stress.  X-rays of the right knee revealed a 
cancellous-type screw, a small osteochondral lesion, and no 
secondary arthritic changes.

In June 1998, the veteran underwent anterior cruciate 
ligament repair.  Subsequently, from July to August of 1998, 
the veteran was admitted to a VA hospital for comprehensive 
rehabilitation, including physical and occupational therapy.  
In an August 1998 rating decision, the RO increased the 
veteran's evaluation to 20 percent, effective from October 1, 
1997.  Also, a temporary 100 percent evaluation under 
38 C.F.R. § 4.30 (2000) was assigned for the period from June 
30 until November 1, 1998.

A September 1998 VA examination, which primarily addressed 
the left knee, revealed an antalgic limp on the right.  X-
rays revealed evidence of recent reconstructive surgery of 
the right knee, with narrowing of the patellofemoral joint 
space.  VA treatment records dated from October 1998 to 
February 1999 revealed improvement, with right knee range of 
motion from zero to 120 degrees in October 1998 and January 
1999.  However, popping of the knee was noted to continue and 
to limit agility training.  Also, in February 1999, the 
veteran complained that his knee was giving out, and his 
right knee was noted to be weaker than his left knee.  
Additionally, in the same month, extension was noted to be 
limited to five degrees.
In a February 1999 rating decision, the RO extended the 
temporary 100 percent evaluation until March 1, 1999.  

The veteran underwent a further VA orthopedic examination in 
May 1999, during which he complained of popping and giving 
out of the right knee.  He noted that, after sitting for more 
than one hour, he had to change his gait pattern and walk on 
the toes of the right lower extremity for five to ten 
minutes.  No recent episodes of dislocation or recurrent 
subluxation were noted.  The veteran was noted to be 
"[u]nemployed at this time due to bilateral knee 
conditions."  The examination revealed right knee extension 
to 5 degrees and flexion to 110 degrees.  Pain was noted to 
end at less than 115 degrees of flexion on the right.  
Weakness of the right knee was noted, and the veteran 
ambulated with a right antalgic limp.  The examination 
revealed a mildly positive Lachman's test and positive joint 
line tenderness.

In September 1999, the veteran underwent a further right knee 
arthroscopy, with debridement and hardware removed.  No 
complications were noted.  Subsequently, in a December 1999 
rating decision, the RO assigned a temporary 100 percent 
evaluation based on convalescence for the period from 
September 27 until December 1 of 1999.

The veteran's most recent VA orthopedic examination was 
conducted in May 2000, during which he complained of limited 
motion of the right knee.  There was no evidence of 
dislocation or recurrent subluxation.  Range of motion 
studies revealed right knee extension to 10 degrees and 
extension to 95 degrees, and pain was noted.  Also, there was 
weakness of the bilateral quads and tenderness of the right 
knee at the tibial tuberosity.  The right knee was stable to 
varus and valgus stress.  

A VA treatment record from May 2000 reflects that the veteran 
had range of motion of the right knee from 10 to 100 degrees.  
There was no evidence of instability, and the veteran's post-
surgery status was described as "progressing slowly."  In 
August 2000, the veteran had right knee range of motion from 
zero to 130 degrees, with Lachman's test negative.  In an 
August 2000 statement, a VA doctor indicated that the veteran 
was not ready to return to work, although the primary 
diagnosis was a chondroplasty of the left knee.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000). 

At various times during the pendency of this appeal, the RO 
has evaluated the veteran's right knee disorder under 
diagnostic code sections including 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5259 (2000).  Under Diagnostic Code 
5257, slight recurrent subluxation or lateral instability 
warrants a 10 percent evaluation, while a 20 percent 
evaluation is in order for a moderate disability, and a 30 
percent evaluation is warranted for a severe disability.  
Under Diagnostic Code 5258, semilunar dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint, warrants a 20 percent evaluation.  Under 
Diagnostic Code 5259, the symptomatic removal of semilunar 
cartilage warrants a 10 percent evaluation.

For the period prior to May 30, 1997, the Board initially 
notes that range of motion studies revealed limitation of 
motion from zero to 120 degrees, with only mild instability 
and without evidence of "locking" or ankylosis.  As such, 
the evidence from this period does not present a basis for an 
evaluation in excess of 10 percent under Diagnostic Codes 
5256 (under which a 30 percent evaluation is warranted for 
ankylosis at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees), 5257(30 percent 
for severe instability, and 20 percent for moderate 
instability), 5260 (under which a 20 percent evaluation is 
warranted for flexion limited to 30 degrees and a 30 percent 
is warranted for flexion limited to 15 degrees), or 5261 
(under which a 20 percent evaluation is warranted for 
extension limited to 30 degrees and a 30 percent rating is 
warranted for extension limited to 40 degrees).  

However, evidence from this period shows that the veteran had 
both mild instability and degenerative changes of the right 
knee.  The Board observes that several opinions of the VA 
General Counsel permit the granting of separate evaluations 
in cases where a veteran has both arthritis and instability 
of a service-connected knee.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).  In this 
case, the Board finds that the veteran's arthritis of the 
right knee, coupled with his complaints of pain and the 
objective evidence of crepitus, warrants a separate minimum 
compensable evaluation under Diagnostic Code 5003, which 
allows for such an evaluation in cases of degenerative 
arthritis where the veteran's limitation of motion is not 
compensable but is confirmed by such findings as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Evidence from the period beginning on October 1, 1997, does 
not indicate objective instability symptoms.  However, x-rays 
from October 1997 revealed minimal degenerative changes of 
the right knee, and the veteran has complained of giving way 
on several occasions.  Moreover, there is evidence of pain on 
extremes of motion of the right knee and popping.  See 38 
C.F.R. §§ 4.40, 4.45 (2000); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).  In view of this evidence, the Board 
finds that the underlying evaluation for postoperative 
residuals, effective from October 1, 1997, and the separate 
10 percent evaluation for arthritis should be continued 
throughout the pendency of this appeal.  

The question remains as to whether the underlying 20 percent 
evaluation for postoperative residuals should be increased 
for the period beginning on October 1, 1997.  In this regard, 
the Board would point out that evidence from this period has 
shown pain at extremes of motion, which has been found to be 
limited to 10 degrees of extension and 95 degrees of flexion.  
However, as noted above, instability has not been objectively 
demonstrated, and, as such, there is no basis for an 
increased evaluation under Diagnostic Code 5257.  There is 
also no evidence of ankylosis at a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5256), flexion limited to 15 degrees (the criteria for a 
30 percent evaluation under Diagnostic Code 5260), or 
extension limited to 20 degrees (the criteria for a 30 
percent evaluation under Diagnostic Code 5261).  Rather, the 
20 percent evaluation remains appropriate.

In conclusion, the Board finds that the preponderance of the 
evidence is against an increase in either the 10 percent 
evaluation effective for the period prior to May 30, 1997 or 
the 20 percent evaluation effective beginning on October 1, 
1997 for the underlying postoperative residuals of the right 
knee, and, to that extent, the veteran's appeal is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)).  However, the evidence does provide a 
basis for a separate evaluation of 10 percent for arthritis 
and pain of the right knee, and this evaluation should be 
made effective for the entire pendency of the veteran's 
appeal.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right knee disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  While 
an August 2000 medical record indicates that the veteran was 
not ready to return to work, this record primarily addressed 
his separate left knee disability.   Also, while the veteran 
has required periods of convalescence following several right 
knee surgeries, he has been afforded temporary 100 percent 
evaluations for those periods.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for postoperative residuals of the right knee for the 
period prior to May 30, 1997 is denied.

The claim of entitlement to an evaluation in excess of 20 
percent for postoperative residuals of the right knee for the 
period beginning on October 1, 1997 is denied.

A separate 10 percent evaluation on the basis of arthritis 
and pain of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

